                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60008-BLOOM/Valle

KIMBERLY BOLTON,

       Plaintiff,

v.

ROCK N MASSAGE, INC.,
STEPHANIE BRUDER, and HARRY
BRUDER,

      Defendants.
________________________________/

                       ORDER ON MOTION TO STAY DISCOVERY

       THIS CAUSE is before the Court on Defendants’ Motion to Stay Discovery Pending a

Ruling on their Motion to Dismiss Plaintiff’s Amended Complaint, ECF No. [25] (the “Motion to

Stay”). Plaintiff filed a Response, ECF No. [30]. In the Motion to Stay, Defendants request that

the Court enter an order staying discovery pending resolution of their Motion to Dismiss based on

the existence of a parallel state court proceeding. See ECF No. [21] (“Motion to Dismiss”). For

the reasons set forth below, Defendants’ Motion to Stay is denied.

       Plaintiff filed her Complaint in the Seventeenth Judicial Circuit in and for Broward County,

Florida on November 13, 2018, alleging violations of Fair Labor Standards Act (“FLSA”)

minimum and overtime wage provisions. See ECF No. [1] at 6-13. Defendants Rock N’ Massage,

Harry Bruder and Stephanie Bruder (collectively, “Defendants”) filed their Notice of Removal on

January 2, 2019. See ECF No. [1]. Defendants filed their Answer and Affirmative Defenses, ECF

No. [6], and a Motion for Summary Judgment, ECF No. [7] (“MSJ”), arguing that a portion of

Plaintiff’s claims is barred by the applicable statute of limitations. Plaintiff requested that the
                                                           Case No. 19-cv-60008-BLOOM/Valle

Court strike the MSJ or defer consideration of it until the conclusion of discovery. See ECF No.

[9] (“Motion to Strike”). The Court denied Plaintiff’s Motion to Strike, and required Plaintiff to

respond to the MSJ by January 28, 2019. See ECF No. [13]. Rather than respond to the MSJ,

Plaintiff filed an Amended Complaint, ECF No. [18], which resolved the issue raised by the MSJ,

and the Court therefore denied the MSJ as moot. See ECF No. [20]. Thereafter, Defendants filed

their Motion to Dismiss, arguing that this Court should dismiss or stay this case applying the

Colorado-River doctrine because Plaintiff earlier filed a case against Defendant Rock N’ Massage,

Inc. in state court, which is currently pending, alleging discrimination and retaliation under the

Florida Civil Rights Act (“FCRA”). According to Defendants, the FCRA action requires the state

court to determine the same issue involved in this case—whether Plaintiff was an employee or

independent contractor. See ECF No. [21] at 6-19. Therefore, given the pendency of the Motion

to Dismiss, which Defendants contend is dispositive, Defendants ask the Court to stay discovery

until such time as the Court has entered a ruling on the Motion to Dismiss. See ECF No. [25].

       Under both Federal Rule of Civil Procedure 26 and the law of this Circuit, the Court “has

broad discretion to stay discovery pending decision on a dispositive motion.” See Panola Land

Buyers Ass’n v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985); Foster v. Sun Int’l Hotels, Ltd.,

No. 01-01290-CIV-KING, 2002 WL 34576251, at *1 (S.D. Fla. Feb. 5, 2002), aff’d sub nom.

Foster v. Sun Int’l, 54 F. App’x 691 (11th Cir. 2002)). The Court has taken a “preliminary peek”

at Defendant’s Motion to Dismiss. Pereira v. Regions Bank, 6:12-CV-1383-ORL-22, 2012 WL

5448191, at *1 (M.D. Fla. Nov. 7, 2012). In deciding whether to grant a stay, the Court must

“balance the harm produced by a delay in discovery against the possibility that the motion will be

granted and entirely eliminate the need for such discovery.” Berry v. Canady, No. 2:09-CV-765-




                                                2
                                                           Case No. 19-cv-60008-BLOOM/Valle

FTM-29, 2011 WL 806230, at *1 (M.D. Fla. Mar. 2, 2011). Upon review, under the particular

circumstances present here, the Court does not agree that a stay of discovery is warranted.

       Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion to Stay, ECF

No. [25], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of February, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                3
